O’Dwyer, J.
The plaintiff testified that she loaned the defendant George Theiss the sum of $200' in cash upon condition that he would have the defendant Alice Theiss indorse the note in suit. That Alice Theiss did so indorse the note, and thereafter it was delivered to the plaintiff.
For the defendant it was claimed that the indorsement was. procured for the purpose of enabling the plaintiff -to have the note discounted, and upon an agreement that the plaintiff would not hold the defendant or enforce any liability, by reason of .such indorsement.
The conflict in the evidence was submitted to the jury fairly and impartially by .the learned trial1 justice, and the jury found for the plaintiff, and that verdict is sustained by a fair preponderance of evidence.
. No claim was made that the defendant Alipe Theiss had received any consideration for her indorsement. That indorsement having been procured for the purpose of enabling George Theiss to obtain a credit with the plaintiff, it follows that the objection to the- question “ whether this defendant received any consideration for the indorsement was properly sustained.”
We think that the case was properly disposed of below, and that the judgment and order appealed from should be affirmed, with COStS. . : i . . ... • /y- |
Sohuchmah, J., concurs.
Judgment and order affirmed, with costs.